      Case 2:19-cv-02578-CM-JPO Document 3 Filed 09/24/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


DORCAS AFFUL,                                       )
                                                    )
                            Plaintiff,              )
                                                    )      Case No.
v.                                                  )
                                                    )
STEVEN A. PRIDDLE, M.D.,                            )
Serve personally:                                   )
1620 Charles Place                                  )
Manhattan, Kansas 66502                             )
                                                    )
DIANE F. WENDELKEN, A.P.R.N.,                       )
Serve personally:                                   )
1620 Charles Place                                  )
Manhattan, Kansas 66502                             )
                                                    )
REBEKA WEBER, M.D. and                              )
Serve personally:                                   )
1620 Charles Place                                  )
Manhattan, Kansas 66502                             )
                                                    )
WOMEN’S HEALTH GROUP, P.A.,                         )
1620 Charles Place                                  )
Manhattan, Kansas 66502                             )
Serve Registered Agent:                             )
Michael L. Newcomer, M.D.                           )
1620 Charles Place                                  )
Manhattan, KS 66502                                 )
                                                    )
                            Defendants.             )


                         DESIGNATION OF PLACE OF TRIAL


     Plaintiff designates Kansas City, Kansas, as the place of trial for all issues and claims.




                                          Page 1 of 2
Case 2:19-cv-02578-CM-JPO Document 3 Filed 09/24/19 Page 2 of 2




                            Respectfully Submitted,

                            SHAMBERG, JOHNSON & BERGMAN,
                            CHARTERED


                            By      /s/ David R. Morantz
                                    David R. Morantz, KS #22431
                                    2600 Grand Boulevard, Suite 550
                                    Kansas City, MO 64108
                                    (816) 474-0004 / 474-0003 Fax
                                    dmorantz@sjblaw.com
                                    ATTORNEYS FOR PLAINTIFF




                           Page 2 of 2
